HEDRICK, Chief Judge.
On the 2nd day of April, 1985, the Supreme Court of North Carolina filed an opinion reversing and remanding this proceeding to the Court of Appeals for the determination of the issue of whether the Superior Court erred by reversing the Board’s denial of White Oak’s application for a conditional use permit.
The certification of the opinion of this Court to the trial tribunal filed the 20th day of November, 1984 is hereby vacated and the cause is hereby reset for further consideration of the said issue pursuant to the opinion of the Supreme Court before a panel consisting of Chief Judge Hedrick and Judges Arnold and Webb.
Upon further consideration pursuant to the opinion of the Supreme Court the panel consisting of Chief Judge Hedrick and Judges Arnold and Webb hereby determine that the Superior Court did not err in ordering the Board of Aldermen to issue a conditional use permit for the 3.3 acre site for the development of a nineteen unit townhouse project.
The judgment of the Superior Court dated 20 January 1984 is
*606Affirmed.
Judges Arnold and Webb concur.